DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beerens (US Pat. No. 5,098,328).
Regarding claim 13, Beerens discloses a building element of a specified shape having at least one surface (Fig. 1, reproduced below) comprising (noting this is open ended, see MPEP 2111.03(I)): at least two diagonally opposed projected portions and at least two diagonally opposed recessed portions in relation to the diagonally opposed projected portions (Fig. 1, reproduced below), wherein each projected portion has a flat surface facing away from the center of the building element and a circumferential side having in a first consecutive order a first, a second, and a third side, wherein the first side faces one of the diagonally opposed recessed portions and the second side faces the other of the diagonally opposed recessed portions and the third side faces away from the diagonally opposed recessed portions, or in a second consecutive order a first, a second, a third and a fourth side, wherein the first and the third side are opposite each other and the second and fourth side are opposite each other (Fig. 1, reproduced below; noting the latter) and wherein the first side faces one of the diagonally opposed recessed portions and wherein the second side faces the other of the diagonally opposed recessed portions (Fig. 1, reproduced below), and wherein each recessed portion has a flat surface facing away from the center of the building element and wherein the flat surface of each recessed portion is in a plane substantially parallel to the flat surface of each projected portions (Figs. 1 and 3), wherein at least the first and second side of the projected portions are adapted to engage and interlock by snap fit and/or by interlock friction with a substantially identical first and second side of a corresponding building element (Fig. 3, reproduced below; noting some degree of “interlock friction” is functionally met because the surfaces are congruent and directly abut each other to create a friction force; also noting this is purely functional language as only one “building element” is claimed in the preamble, so the “corresponding building element” is not required).

    PNG
    media_image1.png
    385
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    317
    461
    media_image2.png
    Greyscale



that the specific shape has from two to ten surfaces (Fig. 1 and col. 1, lines 13-16; noting six).
Regarding claim 15, Beerens discloses that the specific shape is a cube having six surfaces (Fig. 1 and col. 1, lines 13-16).
Regarding claim 16, Beerens discloses that the at least one surface has two diagonally opposed projected portions and two diagonally opposed recessed portions (Fig. 1, reproduced above).
Regarding claim 17, Beerens discloses that the cube has eight corners of which four comers has three adjacent projected portions, and of which four comers has three adjacent recessed portions (Fig. 1, reproduced above).
Regarding claim 18, Beerens discloses that the snap fit of the first and second side is by means of a lip and a groove, or an overhang and an undercut, or wherein the first and second side forms an angle of less than 90° at the connection with the recessed portion (Fig. 3, reproduced above, noting an angle of 45o; emphasis added).
Regarding claim 20, Beerens discloses that the building element is made of a solid molded material (col. 4, lines 7-8; noting any material that can be “injection moulded” would inherently be solid upon completion of the injection molding).
Regarding claim 21, Beerens discloses a building element of a specified shape having at least one surface (Fig. 1, reproduced above) comprising (noting this is open ended, see MPEP 2111.03(I)): at least two diagonally opposed projected portions and at least two diagonally opposed recessed portions in relation to the diagonally opposed projected portions (Fig. 1, reproduced above), wherein each projected portion has a flat surface facing away from the center of the building element and a circumferential side having in a first consecutive order a first, a second, and a third side, wherein the first side faces one of the diagonally opposed recessed portions and the second side faces the other of the diagonally opposed recessed portions and the third side faces away from the diagonally opposed recessed portions, or in a second consecutive order a first, a second, a third and a fourth side, wherein the first and the third side are opposite each other and the second and fourth side are opposite each other (Fig. 1, reproduced above, noting the latter) and wherein the first side faces one of the diagonally opposed recessed portions and wherein the second side faces the other of the diagonally opposed recessed portions (Fig. 1, reproduced above), and wherein each recessed portion has a flat surface facing away from the center of the building element and wherein the flat surface of each recessed portion is in a plane substantially parallel to the flat surface of each projected portions (Figs. 1 and 3), wherein at least the first and second side of the projected portions are adapted to engage and interlock by snap fit and/or by interlock friction with a substantially identical first and second side of a corresponding building element (Fig. 3, reproduced above; noting some degree of “interlock friction” is functionally met because the side surfaces are congruent and directly abut each other to create a friction force; also noting this is purely functional language as only one “building element” is claimed in the preamble, so the “corresponding building element” is not required), for use as a toy assembling a desired structure (noting this if completely functionally language given the structure, also see Fig. 3; also noting only one building element is claimed so an actual assembled structure is not required).
Regarding claim 22, Beerens discloses a building element of a specified shape having at least one surface (Fig. 1, reproduced above) comprising (noting this is open ended, see MPEP 2111.03(I)): at least two diagonally opposed projected portions and at least two diagonally opposed recessed portions in relation to the diagonally opposed projected portions (Fig. 1, reproduced above), wherein each projected portion has a flat surface facing away from the center of the building element and a circumferential side having in a first consecutive order a first, a second, and a third side, wherein the first side faces one of the diagonally opposed recessed portions and the second side faces the other of the diagonally opposed recessed portions and the third side faces away from the diagonally opposed recessed portions, or in a second consecutive order a first, a second, a third and a fourth side, wherein the first and the third side are opposite each other and the second and fourth side are opposite each other (Fig. 1, reproduced above, noting the latter), and wherein the first side faces one of the diagonally opposed recessed portions and wherein the second side faces the other of the diagonally opposed recessed portions (Fig. 1, reproduced above), and wherein each recessed portion has a flat surface facing away from the center of the building element and wherein the flat surface of each recessed portion is in a plane substantially parallel to the flat surface of each projected portions (Figs. 1 and 3), wherein at least the first and second side of the projected portions are adapted to engage and interlock by snap fit and/or by interlock friction with a substantially identical first and second side of a corresponding building element (Fig. 3, reproduced above; noting some degree of “interlock friction” is functionally met because the side surfaces are congruent and directly abut each other to create a friction force; also noting this is purely functional language as only one “building element” is claimed in the preamble, so the “corresponding building element” is not required), for use as a construction element in building a wall (noting this if completely functionally language given the structure, also see Fig. 3; also noting only one building element is claimed so an actual wall is not required).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beerens (US Pat. No. 5,098,328) in view of Bishop (US Pat. No. 8,715,029 B2).
Regarding claim 19, it is noted that Beerens does not specifically disclose that each of the first and the second side forms an angle of 90° at the connection with the recessed portion, and the first and second side of the projected portions are adapted to engage and interlock by friction.  However, Bishop disclose a similar block toy wherein the sides form an angle of 90° at the connection with the recessed portion, and sides of the projected portion are adapted to engage and interlock by friction (Fig. 4A; also noting this is functional language that is possible given the structure as only one building element is claimed in claim 13). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Beerens to make friction fit by means of a 90o walls as taught and suggested by Bishop because doing so would be use of a known technique (using 90o walls and friction fit to lock blocks together) to improve a similar product (a block) in the same way (using 90o walls and friction fit to further help lock blocks together).  In the alternative, it is noted that Beerens discloses the use of engagement via “snap fit” by projections and recesses and 45o sides (Fig. 1, reproduced above, noting items 27 and 31).  In addition, regarding the use of a 90o sides to create interlock by friction, it has been that the omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)(see applicant’s spec, page 5, line 25 to page 6, line 4; applicant giving no specific criticality for the type of engagement).   Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that 90o sides used to create interlock would not be needed as a “snap-fit” could be accomplished through projections and recesses.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/9/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711